Title: To George Washington from John Stanwix, 20 July 1757
From: Stanwix, John
To: Washington, George

 

Dr Sir
Camp near Carlisle [Pa.] July 20th 1757

I hope Col. Washington has not been upon the Cerimony of not going for ten days on his private affairs without my leave, hope he will always take this upon himself, being well assured of your not being Absent from your Command where your presence is so very necessary, but when you can with safety to his Majestys Service, I have the pleasure to be very Sincerly Sir your most Obedt humble Servt

John Stanwix

